DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding Claim 1, Suzuki (US 2010/0182101 “IDS”), Funasaka (US 2005/0077982), Plesski (US 2019/0123710), and Ai (US 2019/0160463) do not teach, alone nor in combination, 
an acoustic velocity of a first higher mode that propagates through the piezoelectric body is equal to an acoustic velocity Vsi of mathematical expression (1) below, which is an acoustic velocity of bulk waves that propagate in the support substrate, or higher than the acoustic velocity Vsi,
Vsi = (V1)^1/2 (m/s) mathematical expression (1)
where V1 in the mathematical expression (1) is a solution to the following mathematical expression (2), Ax^3 + Bx^2 + Cx + D = 0 mathematical expression (2)
where, in the mathematical expression (2), A, B, C, and D are respectively values expressed by the following mathematical expressions (2A) to (2D),
A = -p^3 mathematical expression (2A)
B = p^2(L11 + L22 + L33) mathematical expression (2B)
C = p(L21^2 + L23^2 + L31^2 – L11*L33 – L22*L33 – L11*L22) mathematical expression (2C)
D = 2*L21*L23*L31 + L11*L22*L33 – L31^2*L22 – L11*L23^2 – L21^2*L33 mathematical expression (2D)
where, in the mathematical expression (2A), the mathematical expression (2B), the mathematical expression (2C), or the mathematical expression (2D), p = 2.331 (g/cm^3), and L11, L22, L33, L21, L31, and L23 are values expressed by the following mathematical expressions (3A) to (3F),
L11 = C11+a1^2 + C44*a2^2 + C44*a3^2 mathematical expression (3A)
L22 = C44*ai^2 + C11*a2^2 + C44*a3^2 mathematical expression (3B)
L33 = C44*a1^2 + C44*a2^2 + C11*a3^2 mathematical expression (3C)
L21 = (C12 + C44)*a2*a1 mathematical expression (3D)
L31 = (C12 + C44)*a1*a3 mathematical expression (35)
L23 = (C44 + C12)*a3*a2 mathematical expression (3F)
where, in the mathematical expressions (3A) to (3F), c11 is about 1.674E+11 (N/m^2), c12 is about 6.523E+10 (N/m^2), and c44, is about 7.957E+10 (N/m^2), and a1, a2, and a3 are values expressed by the following mathematical expressions (4A) to (4C),
a1 = cos(phi)*cos(W) - sin(phi)*cos (omega)*sin(psi) mathematical expression (4A)
a2 = sin(phi)*cos(W) + cos (phi)*cos (omega) -sin(psi) mathematical expression (4B)
a3 = sin(phi)*sin(psi) mathematical expression (4C)
where phi, omega, and psi in the mathematical expressions (4A) to (4C) are phi, omega, and psi in a crystal orientation (phi, omega, and psi) of the support substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648